DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the effective filing date on 10/22/2020.
Claims 1-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in claims 1, 11, and 21.

Zhao et al. (US 8,392,657 B2) teaches monitoring resource usage (cache occupancy, reuse, interference, etc.) for each application and providing the information to OS or administrator/user to achieve better scheduling. Zhao uses resource tables to track usage of cache lines using resource monitoring identification (RMID) which identifies, per cache lines, the process running in the computer system that is currently using that cache line.
Clifton (US 5,469,556) teaches controlling access to resources of a data processing system. Clifton further teaches memory management registers that are used to hold descriptor information of resources to which the data processing system presently has access. Secure register file includes general purpose registers used by the secure processor for storing and processing data. Shadow registers holds the results of virtual to real address translations, classification tags, and access information of the resources of the data processing system of the present invention.
Hum et al. (US 2014/0189239 A1) teaches a system comprising an interconnect, a processor coupled with the interconnect, the processor including: a plurality of logical processors each having one or more corresponding lower level caches.

The features “a plurality of cores, a first core of the plurality of cores comprising multi-threaded execution circuitry to simultaneously execute instructions, the multi-threaded execution circuitry to provide a first logical processor and a second logical processor; an interconnect to couple the first core to a Level 3 (L3) cache; and resource management circuitry to assign a first resource management identifier (RMID) value and a first class of service (CLOS) value to the first logical processor, the resource management circuitry to track a plurality of different resource consumption metrics related to the first logical processor based on the first RMID value, wherein the resource management circuitry is to maintain an indication of a maximum number of RMID values to be available for association with logical processors; a first model-specific register (MSR) to store control data related to execution of the first logical processor, the control data comprising the first RMID value and the first CLOS value, wherein the first MSR is to store the first RMID value in a first field and to store the first CLOS value in a second field; cache monitoring circuitry to track cache utilization metrics associated with the first logical processor, the cache monitoring circuitry comprising: a second MSR to store an L3 cache occupancy value associated with the first RMID value; and a third MSR to store an event identifier (ID) in a first field to indicate an event to be monitored during execution of the first logical processor and to store the first RMID value in a second field to associate the event with the first logical processor, wherein the event relates to L3 cache occupancy.” when taken in the context of the claims as a whole, were not taught in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195